Title: To Thomas Jefferson from War Department, 8 July 1808
From: War Department
To: Jefferson, Thomas


                  
                     8 Jul 1808
                  
                  Report of an Experiment made on the 8th. of July 1808. with a 50 Per Columbeade, upon a Battery of timber fascines & Earth at 460 Yards distance
                  
                     
                        No. of Shott 
                        ℔s of Powder 
                        Degrees of Elevation
                        
                            Remarks
                     
                     
                        1st.
                        6
                        2
                        
                            Went over
                     
                     
                        2d.
                        6
                        1.¾
                        
                        
                            ditto
                     
                     
                        3d.
                        6
                        1.½
                        
                        Struck the work four feet to the right
                     
                     
                        4th.
                        6
                        1.½
                        
                        Struck the work four feet to the left. went through, 3.½ feet from the ground
                     
                     
                        5th.
                        6
                        1.½
                        
                        Struck the work 3.½ feet to the left———
                     
                     
                        6th.
                        6
                        1.½
                        
                        Struck the work 3.½ feet to the left— went through 3.½ ft. from the ground
                     
                     
                        7th
                        6
                        1.½
                        
                        Struck the work 6 feet to the left. 6 feet from the ground. went through
                     
                  
                  
                  N.B. The Battery is Eight feet thick twenty two Inches of which is Solid timber
                  
                     J Burbeck 
                     
                  
               